 



Exhibit 10.4
(CA LOGO) [y38788y3878800.gif]
CA, Inc.
Non-Qualified Stock Option Agreement

         
 
Name of Option Holder
 
 
EMPLID    

         
Option Number
       
Total Number of Shares Underlying Option
  **XXXXX**
Option Date
       
Exercise Price Per Share
  $    

NON-QUALIFIED STOCK OPTION granted by CA, Inc., a Delaware corporation, (the
“Company”) to the above-named option holder (the “Optionee”), an employee or
consultant of the Company or one of its subsidiaries, pursuant to the CA, Inc.
2007 Incentive Plan (the ‘“Plan”) the terms of which are incorporated herein by
reference and which, in the event of any conflict, shall control over the terms
contained herein. A copy of the Plan (or related Prospectus delivered to you
with this Agreement) may be obtained at no cost by contacting the HR Service
Center at 1-866-514-4772 or opening an issue via the web at
http://caportal.ca.com (via Employee Self-Service – ESS). If you are located
outside of North America, please contact your local Human Resources
Representative.
1. Grant and Vesting Option
Subject to the vesting schedule below, the Company hereby grants to the Optionee
an option to purchase on the terms herein provided a total of the number of
shares of common stock, $.10 par value, of the Company set forth above, at an
exercise price per share as set forth above.
This option may be exercised only with respect to the portion thereof that is
vested. The Optionee’s right to exercise this option shall become vested
according to the following vesting schedule:

          Percentage (%) of Option Shares With Respect to [Anniversary/Other]
Date   Which Optionee Has a Vested Option to Exercise
[___]
  [___]% [___]   [___]% [___]   [___]%

Vested rights shall be calculated only in terms of full years (for example, from
one anniversary date to the next) and no partial vesting credit shall be given
for partial years of employment.
This option shall expire and shall not be exercisable after the expiration of
ten (10) years from the date it is granted.
2. Stock to be Delivered
Stock to be delivered upon the exercise of this option may constitute an
original issue of authorized stock or may consist of treasury stock.
3. Exercise of Option
Each election to exercise this option shall be made, by delivering to the
Company or its agent a properly executed exercise notice, together with
irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds with respect to the portion of shares to be
acquired upon exercise. Exercise of this option will not be permitted if the
Company determines, in its sole and absolute discretion, that issuance of shares
at that time could violate any law or regulation.
In the event an option is exercised by the executor or administrator of a
deceased Optionee, or by the person or persons to whom the option has been
transferred by the Optionee’s will or the applicable laws of descent and
distribution, the Company shall be under no obligation to deliver stock there
under unless and until the Company is satisfied that the person or persons
exercising the option is or are the duly

 



--------------------------------------------------------------------------------



 



appointed executor(s) or administrator(s) of the deceased Optionee or the person
to whom the option has been transferred by the Optionee’s will or by the
applicable laws of descent and distribution.
4. Payment for and Delivery of Stock
Payment in full by cash, certified check, bank draft, wire transfer or postal or
express money order may be made for all shares for which this option is
exercised at the time of such exercise, and no shares shall be delivered until
such payment is made.
Alternatively, payment may be made by (i) delivering to the Company a properly
executed exercise notice, together with irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds with respect
to the portion of the shares to be acquired upon exercise having a Fair Market
Value on the date of exercise equal to the sum of the applicable portion of the
exercise price being so paid and appropriate tax withholding, (ii) tendering to
the Company (by physical delivery or by attestation) certificates representing
shares of outstanding common stock, par value $.10, of the Company that have
been held by the Optionee for at least six months prior to exercise, having a
Fair Market Value on the day prior to the date of exercise equal to the
applicable portion of the exercise price being so paid, together with stock
powers duly executed and with signature guaranteed; or (iii) any combination of
the foregoing. Notwithstanding the foregoing, a form of payment will not be
available if the Company determines, in its sole and absolute discretion, that
such form of payment could violate any law or regulation.
The Company shall not be obligated to deliver any stock unless and until
(i) satisfactory arrangements have been made with the Company for the payment of
any applicable tax withholding obligations, (ii) all applicable federal and
state laws and regulations have been complied with, (iii) in the event the
outstanding common stock is at the time listed upon any stock exchange, the
            shares to be delivered have been listed, or authorized to be listed
upon official notice of issuance upon the exchanges where it is listed, and
(iv) all legal matters in connection with the issuance and delivery of the
shares have been approved by counsel of the Company. The Optionee shall have no
rights of a stockholder until the stock is actually delivered to him. Further,
the Optionee acknowledges and consents that, pursuant to the Plan, if the
Compensation and Human Resource Committee determines that any consent (as
defined in the Plan) is necessary or desirable as a condition of, or in
connection with the grant of this option, delivery of shares or other property
or the taking of any other action, then such action will not be taken unless and
until such consent is effected or obtained to the Compensation and Human
Resource Committee’s satisfaction.
5. Recovery and Reimbursement of Option Gain
The Company shall have the right to recover, or receive reimbursement for, any
compensation or profit realized by the exercise of this option or by the
disposition of any option shares to the extent that the Company has such a right
of recovery or reimbursement under applicable securities laws.
6. Transferability of Options
Except as provided below, this option may not be transferred by the Optionee
otherwise than by will or the laws of descent and distribution and during the
Optionee’s lifetime this option may be exercised only by the Optionee.
Notwithstanding the foregoing, this option may be transferred by the Optionee to
members of his or her immediate family or to one or more trusts for the benefit
of such family members or to one or more partnerships in which such family
members are the only partners provided that (i) the optionee does not receive
any consideration for such transfer, (ii) written notice of any proposed
transfer and the details thereof shall have been furnished to the Compensation
and Human Resource Committee at least three (3) days in advance of such
transfer, and (iii) the Compensation and Human Resource Committee consents to
the transfer in writing. Options transferred pursuant to this provision will
continue to be subject to the same terms and conditions that were applicable to
such options immediately prior to transfer and the option may be exercised by
the transferee only to the same extent that the option could have been exercised
by the Optionee had no transfer been made. For this purpose, the Optionee’s
“family members” shall include the Optionee’s spouse, children, grandchildren,
parents, grandparents (whether natural step, adopted or in-laws) siblings,
nieces, nephews and grandnieces and grand nephews.
7. Termination of Employment or Consultancy
Upon termination of employment or consultancy, other than termination of
employment or consultancy by reason of (i) Retirement, as defined in the Plan ,
(ii) disability, or (iii) death, any portion of this option that has not become
vested as of the date of termination shall immediately terminate and any portion
of this option that has already vested as of such date shall terminate ninety
(90) days after termination of employment or consultancy or the expiration date
of the option, whichever occurs first.
8. Retirement
In the event of the Optionee’s Retirement, as defined in the Plan, from the
employ of Company or any subsidiary, any portion of this option that has not
become vested as of the date of Retirement shall immediately terminate and any
portion of this option that has already vested as of such date shall terminate
one (1) year after such Retirement or on the expiration date of the option,
whichever occurs first.
9. Disability
In the event of termination of employment of the Optionee because of disability,
any unexercised portion of this option held by the Optionee at the date of such
termination (vested and unvested) will immediately become exercisable in full
and will remain exercisable by the Optionee for a period of one (1) year or the
remaining term of the option, whichever is shorter.
10. Death

 



--------------------------------------------------------------------------------



 



If an Optionee dies while employed by the Company, any unexercised portion of
this option held by the Optionee at his date of death (vested and unvested) will
immediately become exercisable in full and will remain exercisable by the estate
of the deceased Optionee or the person given authority to exercise his options
by his will or by operation of law for a period of one (1) year or the remaining
term of the option, whichever is shorter.
11. Changes In Stock
In the event of any change in the number of issued shares (or issuance of shares
of stock other than shares of Common Stock) by reason of any stock split,
reverse stock split, or stock dividend, recapitalization, reclassification,
merger, consolidation, split-up, spin-off, reorganization, combination, or
exchange of shares, the exercisability of stock purchase rights received under
the Rights Agreement, the issuance of warrants or other rights to purchase
shares or other securities, or any other change in corporate structure or in the
event of any extraordinary distribution (whether in the form of cash, shares,
other securities or other property), the Compensation and Human Resource
Committee shall adjust the number or kind of shares that may be issued under the
Plan, and the terms of this option (including, without limitation, the number of
shares subject to this option, the type of property to which this option relates
and the exercise price of this option) in such manner as the Compensation and
Human Resource Committee shall determine is appropriate in order to prevent the
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, and such adjustment shall be conclusive and
binding for all purposes under the Plan. Notwithstanding the foregoing, no
adjustments shall be made with respect to Qualified Performance Awards granted
to a Key Employee to the extent such adjustment would cause the award to fail to
qualify as performance-based compensation under Section 162(m) of the Code and
no adjustment shall be required if the Compensation and Human Resource Committee
determines that such action could cause an award to fail to satisfy the
conditions of an applicable exception from the requirements of Section 409A of
the Code (“Section 409A”) or otherwise could subject the Optionee to the
additional tax imposed under Section 409A in respect of an outstanding award. In
the event of (i) a consolidation or merger in which the Company is not the
surviving corporation, (ii) a consolidation or merger in which the Company is
the surviving corporation but holders of shares receive securities or another
corporation, or (iii) a sale of substantially all of the Company’s assets (as an
entirety) or capital stock to another person, this option shall be deemed to
apply to the equivalent amount of securities, cash or other property that is
received by Company stockholders in exchange for their Company shares pursuant
to such transaction; provided, however, that the Compensation and Human Resource
Committee may, in its discretion, either (i) provide, upon written notice to the
Optionee, that this option shall terminate as of the date specified in such
notice (in which case the Compensation and Human Resource Committee may, but
does not have to, accelerate the vesting of any portion of this option that has
not already vested as of the date such notice is provided to the Optionee), or
(ii) cancel this option and in consideration of such cancellation pay to the
Optionee an amount in cash with respect to each share then remaining under the
option equal to the difference between the Fair Market Value of such share on
the date of cancellation (or, if greater, the per share value of the
consideration received by Company stockholders as a result of the merger,
consolidation, reorganization or sale) and the per share exercise price of the
option.
12. Continuance of Employment
This option shall not be deemed to obligate the Company or any subsidiary to
retain the Optionee in its employ for any period.
13. Provisions of the Plan
This Agreement incorporates by reference the terms of the Plan [(including
without limitation, Section 7.5 of the Plan, which provides for the forfeiture
of this option and the return of any profit realized upon the exercise of such
option in certain circumstances)], and is subject to the provisions thereof.
14. Incorporation by Reference of Employment Agreement
If the Optionee has an employment agreement with CA, Inc. which contains
different or additional provisions relating to vesting of the stock option
grant, or otherwise conflicts with the terms of this Agreement, the provisions
of the employment agreement shall govern and be incorporated herein by
reference.
IN WITNESS WHEREOF, CA, Inc. has caused this Agreement to be executed by the
President and CEO. This option is granted at the Company’s principal executive
office, One CA Plaza, Islandia, New York 11749, on the date stated above.

            CA, Inc.
      By                        

 